Citation Nr: 1025594	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-24 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk







INTRODUCTION

The Veteran had active service from January 1960 to January 1964.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which granted service connection for bilateral hearing loss and 
assigned a noncompensable disability rating.


REMAND

The Veteran is seeking a compensable initial rating for bilateral 
hearing loss.  The RO granted service connection for bilateral 
hearing loss in an October 2006 rating decision and assigned a 
noncompensable evaluation.

The Veteran's most recent VA audiological examination was in 
September 2006.  In that examination, the speech audiometry test 
revealed speech recognition ability of 96 percent in the right 
ear and 96 percent in the left ear.  Just three months earlier, 
the Veteran had another VA audiologic examination, in June 2006.  
In that examination, the Veteran demonstrated speech recognition 
ability of 88 percent in the right ear and 84 percent in the left 
ear.  The increase in speech recognition ability, from 88 to 96 
in the right ear and 84 to 96 in the left ear, in just three 
months was not addressed or explained at the September 2006 VA 
examination.  The Board notes that the June 2006 audiology 
examination used a word list other than the Maryland CNC test to 
measure speech discrimination.  Nevertheless, further development 
of the clinical evidence is required to assist the Board to 
understand or reconcile the very different findings provided in 
the two 2006 VA examination reports.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213, 216 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current VA 
audiology records since September 2006.  
Ask the Veteran to identify any non-VA 
providers of audiology examinations, 
hearing aids, or treatment related to the 
ears.  Request any identified non-VA 
records.  

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
current severity of his bilateral hearing 
loss.  The claims folder should be made 
available to the examiner.

3.  When the development requested has been 
completed, the case should again be reviewed by 
the RO on the basis of the additional evidence.  
If the benefit sought is not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The Veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



